Citation Nr: 1525185	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-05 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to September 1973, December 1990 to May 1991, and August 2004 to January 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2015, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge (VLJ) in Jackson, Mississippi.  A copy of the transcript is of record.  The record was held open for 30 days for the Veteran to submit VA treatment records dated since 2014.  As of this date, no additional evidence has been received.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from November 2012 to January 2014 and the remaining records are duplicate copies of evidence already associated with VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

A remand is required for the issue on appeal to obtain outstanding VA treatment records and a Social and Industrial Survey considering the effects of the Veteran's service-connected disabilities on employability.  

Review of the record does not include a complete copy of the Veteran's VA treatment records dated since 2014, as identified by the Veteran at the Board hearing.  Additionally, in the January 2015 supplemental statement of the case, the AOJ noted review of VA treatment records from the VA Medical Center in Memphis, Tennessee dated from August 2012 to January 2015; however, the most recent VA treatment record associated with the file is dated January 2014.  Since VA records are considered part of the record on appeal, they are within VA's constructive possession, and VA has notice of outstanding records that are potentially relevant to the claim on appeal, so there is a duty to obtain these records.

A Social and Industrial Survey is needed to provide additional information regarding the Veteran's employability for the TDIU claim.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (providing that VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal).  In light of VA medical opinions regarding the degree of functional impairment of the Veteran's service-connected disabilities, dated July 2009, April 2013, and May 2013, as well as the Veteran's testimony at the April 2015 Board hearing regarding his unemployment status since 2004, limited educational training as a mechanic, and current service-connected symptomatology, the record remains unclear as to whether the Veteran is unable to secure or follow a substantially gainfully occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2014).  As a result, additional development is needed to properly adjudicate this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records, to include records dated since January 2014 from the VAMC in Memphis, Tennessee.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the Social and Industrial Survey to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

